Citation Nr: 1114653	
Decision Date: 04/14/11    Archive Date: 04/21/11

DOCKET NO.  09-16 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a waiver of the recovery of indebtedness in the amount of $146,233.39.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1964 to February 1968.  He received the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2009 decision of the Committee on Waivers and Compromises at the Department of Veterans' Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania which denied the Veteran's request for a waiver of the recovery of indebtedness.  

The issue of entitlement to service connection for a cardiac disability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.



REMAND

In his April 2009 substantive appeal (VA Form 9), the Veteran requested a hearing before the Board at the RO.  The Veteran has a right to a hearing, but one has not yet been scheduled.  See 38 C.F.R. § 20.700 (a),(e) (2010).  A remand is; therefore necessary to schedule the requested hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board hearing before a Veterans Law Judge at the RO.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


